Title: From Thomas Jefferson to the Georgia Delegates in Congress, 22 December 1785
From: Jefferson, Thomas
To: Georgia Delegates



Gentlemen
Paris Dec. 22. 1785.

By my dispatch to Mr. Jay which accompanies this, you will perceive that the claims of the Chevalier de Mezières, nephew to the late General Oglethorpe, to his possessions within your state have attracted the attention of the ministry here; and that considering them as protected by their treaty with us, they have viewed as derogatory of that the doubts which have been expressed on the subject. I have thought it best to present to them those claims in the least favourable point of view, to lessen as much as possible  the ill effects of a disappointment: but I think it my duty to ask your notice and patronage of this case, as one whose decision will have an effect on the general interests of the Union. The Chevalier de Mezieres is nephew to General Oglethorpe, he is a person of great estimation, powerfully related and protected. His interests are espoused by those whom it is our interest to gratify. I will take the liberty therefore of solliciting your recommendations of him to the generosity of your legislature, and to the patronage and good offices of your friends, whose efforts, tho in a private case, will do a public good. The pecuniary advantages of confiscation in this instance cannot compensate it’s ill effects. It is difficult to make foreigners understand those legal distinctions between the effects of forfeiture, of escheat, and of conveiance on which the professors of the law might build their opinions in this case. They can see only the outlines of the case, to wit, the death of a possessor of lands lying within the U.S. leaving an heir in France, and the state claiming those lands in opposition to the heir. An individual thinking himself injured makes more noise than a state. Perhaps too in every case, which either party to a treaty thinks to be within it’s provisions, it is better not to weigh the syllables and letters of the treaty, but to shew that gratitude and affection render that appeal unnecessary. I take the freedom therefore of submitting to your wisdom the motives which present themselves in favor of a grant to the Chevalier de Mezieres, and the expediency of urging them on your state as far as you may think proper, and have the honour to be with sentiments of the highest respect, Gentlemen, Your most obedient and most humble servant,

Th: Jefferson

